DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Merek on 07/26/2022.
	The application has been amended as follows:
In the claims:
Regarding claim 13:
In line 3 delete “the remaining portion” and replace with “a remaining portion”.
Regarding claim 15:
In lines 1-2 delete “the lower guiding” and replace with “a lower guiding”.
Regarding claim 28:
In line 2 delete “the undercut” and replace with “an undercut”.
Regarding claim 33:
In line 29-32 delete “, said first tab and said second tab each forming a portion of one of said first mounting bracket and said first end piece and said notch forming a portion of the other of said first mounting bracket and said first end piece”.

REASONS FOR ALLOWNACE
Claims 1-30, and 33 are considered allowable. Although many of the claimed elements are known in the prior art, the examiner finds that the combination of positively required structure recited in the independent claims would require hindsight to apply art and/or a piece-meal rejection and/or an
unreasonable interpretation in order to reject the claims.
	Claim 1 is allowable because the closest prior art of record does not teach the limitation “the corresponding mounting bracket and the at least one end piece are configured to allow the at least one end piece to be positioned in a removal position relative to the corresponding mounting bracket by moving the top element of the screening device in the height direction, thereby pushing the resilient tab against its bias and subsequently allowing the tab to be disengaged from the notch by pulling the top element of the screening device substantially in a direction opposite of the mounting direction, thereby dismounting the screening device”. This is found by the examiner to be sufficient structure to differentiate the claim over the prior art without hindsight to apply art and/or a piece-meal rejection and/or an unreasonable interpretation in order to reject.
	Claim 33 is allowable because the closest prior art of record does not teach the limitation “ the first mounting bracket and the first end piece being configured to allow the first end piece to be positioned in a removal position relative to the first mounting bracket by moving the top element of the screening device in the height direction, thereby pushing the second tab against its bias and subsequently allowing the first tab to be removed and disengaged from the notch by pulling the top element of the screening device in a removal direction thereby dismounting the screening device, wherein the removal direction is different from the mounting direction”. This is found by the examiner to be sufficient structure to differentiate the claim over the prior art without hindsight to apply art and/or a piece-meal rejection and/or an unreasonable interpretation in order to reject.
	Claims 2-30 are allowed for depending from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634